UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 6, 2012 IVANHOE ENERGY INC. (Exact name of registrant as specified in its charter) Yukon, Canada 000-30586 98-0372413 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Suite 654 – 999 Canada Place Vancouver, BC, Canada V6C 3E1 (Address of principal executive offices) (Zip Code) (604)688-8323 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14A-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On February 6, 2012, an Early Notice of Ivanhoe Energy Inc.’s Annual Meeting was filed on SEDAR in Canada, announcing that Ivanhoe Energy Inc.’s 2012 Annual Meeting will be held on April 24, 2012.The record date for the 2012 Annual Meeting will be March 8, 2012.A copy of the Early Notice is attached hereto as Exhibit 99.1 and is incorporated by reference herein. The information included in this Item 7.01, as well as Exhibit 99.1 referenced herein, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filings under the Securities Act of 1933, as amended. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 99.1Early Notice, dated February 6, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 6, 2012 IVANHOE ENERGY INC. By: /s/Beverly A. Bartlett Name: Beverly A. Bartlett Title: Vice President & Corporate Secretary EXHIBIT INDEX Exhibit No.
